The Court.
After the district attorney had filed in the superior court an information against the defendant accusing him of a felony, the defendant moved the court to set the same aside on various grounds, and his motion was granted. From this order the people have appealed. The defendant objects to the hearing of the appeal upon the ground that the order is not appeal-able. Section 1238 of the Penal Code prescribes the cases in which an appeal may be taken by the people,, and the present order is not included therein.
The appeal is dismissed.